Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13, 15-30 allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Sheetal S. Patel Registration Number 59326 on August 24, 2022.

The application has been amended as follows
13.  (Currently Amended) A system for interactively annotating among a plurality of users, the system comprising:
an application server directly in communication with a first group of users and a second group of users, and in direct communication with a streaming server and a database, wherein
the application server is configured to
permit one or more users in the first group, one or more users in the second group, or both, to concurrently or sequentially annotate one or more streaming videos in real-time,
receive one or more annotations for the one or more streaming videos from the one or more users in the first group, the one or more users in the second group, or both, and 
simultaneously store the one or more annotations in the database and transmit a frame associated with one or more annotations to the streaming server, allowing other users in the first group, other users in the second group, or both, to view the frame associated with the one or more annotations in real-time; 
one or more mobile devices connected to the first group; and
one or more mobile devices connected to the second group, wherein,
the one or more mobile devices in the first group, the second group, or both are configured to 
facilitate the one or more annotations of the one or more streaming videos in real-time, and 
display a linear list the linear list displaying one or more comments 
the database comprising a plurality of groups, wherein each of the plurality of groups comprise a videos file and user file, the video file comprising the one or more streaming videos branching out from the video file and the user file comprising a plurality of users branching out from the user file, database creating a link between one of the one or more streaming videos and one of the plurality of users that annotated the one of the one or more streaming videos to facilitate collaboration between at least one of the plurality of users on any one of the one or more streaming videos within any one of the plurality of groups at the same time, 
each one of the plurality users and each of the one or more streaming videos form one or more annotations, each of the one or more annotations comprising of a range of frames on which the annotation is created and an annotated frame within the range of frames is visible for viewing by one or more of other users annotating one or more other frames within the range of frames, and 
when a first user annotates a first video frame in a given video stream and a second user annotates a second video frame in the given streaming video, the second user receives a notification for a change of view from the second video frame to the first video frame, allowing the second user to further annotate the first video frame or continue to annotate the second video frame of the given streaming video.  

14. (Cancelled) 

15.  (Previously Presented) The system of claim 13, wherein the one or more annotations comprise one or more text-based comments, one or more finger drawn comments, one or more symbols, one or more images, or any combination thereof.

16.  (Previously Presented) The system of claim 13, wherein the one or more mobile devices in the first group, the one or more mobile devices in the second group, or both, are configured to receive real-time annotations by the other users in the first group, the other users in the second group, or both.

17.  (Previously Presented) The system of claim 13, wherein
the streaming server is connected to the application server and with the one or more users in the first group, the one or more users in the second group, or both, and 
when the one or more annotations are received from the application server, the streaming server is configured to transmit the one or more annotations in real-time to the one or more users in the first group, the one or more users in the second group, or both.

18.  (Previously Presented) The system of claim 13, wherein each of the one or more streaming videos and each of the plurality of users form one or more types of annotations, each of the one or more types of annotations comprises a range, the range being one or more video frames in a given streaming video on which annotations are created and visible for each of the plurality of users associated therewith, allowing continuous annotations and viewing to the one or more video frames within the one or more streaming videos in real-time.

19.  (Currently Amended) A method for interactively annotating among a plurality of users, the method comprising:
permitting, by an application server, one or more users in a first group, one or more users in a second group, or both, to concurrently or sequentially annotate one or more streaming videos in real-time;
receiving, by the application server, one or more annotations for the one or more streaming videos from the one or more users in the first group, the one or more users in the second group, or both; 
simultaneously storing, from the application server, the one or more annotations in a database and transmit a frame associated with the one or more annotations to the streaming server, allowing other users in the first group, other users in the second group, or both, to view the frame associated with the one or more annotations in real-time; and
displaying linear list displaying of the one or more annotations, , wherein
the database comprising a plurality of groups, wherein each of the plurality of groups comprise a videos file and user file, the video file comprising the one or more streaming videos branching out from the video file and the user file comprising a plurality of users branching out from the user file, the database create a link between one of the one or more streaming videos and one of the plurality of users that annotated the one of the one or more streaming videos to facilitate collaboration between at least one of the plurality of users on any one of the one or more streaming videos within any one of the plurality of groups at the same time, 
each one of the plurality users and each of the one or more streaming videos form one or more annotations, each of the one or more annotations comprising of a range of frames on which the annotation is created and an annotated frame within the range of frames is visible for viewing by one or more of other users annotating one or more other frames within the range of frames, and 
when a first user annotates a first video frame in a given video stream and a second user annotates a second video frame in the given streaming video, the second user receives a notification for a change of view from the second video frame to the first video frame, allowing the second user to further annotate the first video frame or continue to annotate the second video frame of the given streaming video.  

20.  (Previously Presented) The method of claim 19, further comprising:
connecting one or more mobile devices to the first group; and
connecting one or more mobile devices to the second group, wherein,
the one or more mobile devices in the first group, the second group, or both are configured to facilitate the one or more annotations of the one or more streaming videos in real-time.

21.  (Previously Presented) The method of claim 20, wherein the one or more annotations comprise one or more text-based comments, one or more finger drawn comments, one or more symbols, one or more images, or any combination thereof.

22.  (Previously Presented) The method of claim 20, wherein the one or more mobile devices in the first group, the one or more mobile devices in the second group, or both, are configured to receive real-time annotations by the other users in the first group, the other users in the second group, or both.

23.  (Previously Presented) The method of claim 19, wherein
connecting the streaming server to the application server and with the one or more users in the first group, the one or more users in the second group, or both, and 
when the one or more annotations are received from the application server, transmitting, by the streaming server, the one or more annotations in real-time to the one or more users in the first group, the one or more users in the second group, or both.

24.  (Previously Presented) The method of claim 19, wherein each of the one or more streaming videos and each of the plurality of users form one or more types of annotations, each of the one or more types of annotations comprises a range, the range being one or more video frames in a given streaming video on which annotations are created and visible for each of the plurality of users associated therewith, allowing continuous annotations and viewing to the one or more video frames within the one or more streaming videos in real-time.

25.  (Currently Amended) An apparatus configured to method for interactively annotating among a plurality of users, the apparatus comprising:
memory comprising instructions; 
at least one processor, wherein
the instructions, when executed, are configured to cause the processor to
permit one or more users in a first group, one or more users in a second group, or both, to concurrently or sequentially annotate one or more streaming videos in real-time;
receive one or more annotations for the one or more streaming videos from the one or more users in the first group, the one or more users in the second group, or both; 
simultaneously store the one or more annotations in database and transmit a frame associated with the one or more annotations to a streaming server, allowing other users in the first group, other users in the second group, or both, to view the frame associated with the one or more annotations in real-time; and
display a linear list via markers on a timeline when one of the markers is selected on the timeline, the linear list displaying one or more comments  of the one or more annotations, ; and
the database comprising a plurality of groups, wherein each of the plurality of groups comprise a videos file and user file, the video file comprising the one or more streaming videos branching out from the video file and the user file comprising a plurality of users branching out from the user file, database creating a link between one of the one or more streaming videos and one of the plurality of users that annotated the one of the one or more streaming videos to facilitate collaboration between at least one of the plurality of users on any one of the one or more streaming videos within any one of the plurality of groups at the same time, 
each one of the plurality users and each of the one or more streaming videos form one or more annotations, each of the one or more annotations comprising of a range of frames on which the annotation is created and an annotated frame within the range of frames is visible for viewing by one or more of other users annotating one or more other frames within the range of frames, and 
when a first user annotates a first video frame in a given video stream and a second user annotates a second video frame in the given streaming video, the second user receives a notification for a change of view from the second video frame to the first video frame, allowing the second user to further annotate the first video frame or continue to annotate the second video frame of the given streaming video.  

26.  (Previously Presented) The apparatus of claim 25, wherein the instructions, when executed, are further configured to cause the processor to
connect one or more mobile devices to the first group; and
connect one or more mobile devices to the second group, wherein,
the one or more mobile devices in the first group, the second group, or both are configured to facilitate the one or more annotations of the one or more streaming videos in real-time.

27.  (Previously Presented)  The apparatus of claim 26, wherein the one or more annotations comprise one or more text-based comments, one or more finger drawn comments, one or more symbols, one or more images, or any combination thereof.

28.  (Previously Presented) The apparatus of claim 26, wherein the one or more mobile devices in the first group, the one or more mobile devices in the second group, or both, are configured to receive real-time annotations by the other users in the first group, the other users in the second group, or both.

29.  (Previously Presented) The apparatus of claim 25, wherein the instructions, when executed, are further configured to cause the processor to
connect the streaming server to the apparatus and with the one or more users in the first group, the one or more users in the second group, or both, and 
when the one or more annotations are received from the apparatus, transmitting, by the streaming server, the one or more annotations in real-time to the one or more users in the first group, the one or more users in the second group, or both.

30.  (Previously Presented) The apparatus of claim 25, wherein each of the plurality of files and each of the plurality of users form one or more types of annotations, each of the one or more types of annotations comprises a range, the range being one or more video frames in a given video stream on which annotations are created and visible for each of the plurality of users associated with the one or more streaming videos, allowing continuous annotations and viewing to the one or more video frames within the one or more streaming videos in real-time.

31.  (Cancelled) 

The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features include  “display a linear list via markers on a timeline when one of the markers is selected on the timeline, the linear list displaying one or more comments of the one or more annotations, user information associated with the one or more annotations, a range of frames associated with the one or more annotations, and coordinates associated with the one or more annotations, and
the database comprising a plurality of groups, wherein each of the plurality of groups comprise a videos file and user file, the video file comprising the one or more streaming videos branching out from the video file and the user file comprising a plurality of users branching out from the user file, database creating a link between one of the one or more streaming videos and one of the plurality of users that annotated the one of the one or more streaming videos to facilitate collaboration between at least one of the plurality of users on any one of the one or more streaming videos within any one of the plurality of groups at the same time, 
each one of the plurality users and each of the one or more streaming videos form one or more annotations, each of the one or more annotations comprising of a range of frames on which the annotation is created and an annotated frame within the range of frames is visible for viewing by one or more of other users annotating one or more other frames within the range of frames, and  when a first user annotates a first video frame in a given video stream and a second user annotates a second video frame in the given streaming video, the second user receives a notification for a change of view from the second video frame to the first video frame, allowing the second user to further annotate the first video frame or continue to annotate the second video frame of the given streaming video”
A remarkable art in this area, for providing annotations related to a video, US 2013/0145269 A1, Latulipe discloses the ability to display a linear list that display the user information associated with the user’s comment and the timestamp associated with the comment. However, Latulipe do not teach that the displayed linear list are displayed over a timeline and that it display the comment coordinates. 
Another remarkable art in this area, US 2011/0213789, Doshi, discloses a database comprising a plurality of groups comprising users and data files branching out. However, Doshi do not teach that the data files are video files that are linked to users that annotated any of the video file.
In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/            Primary Examiner, Art Unit 2174